         Case 3:20-cv-00133-JCH Document 19 Filed 02/23/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 __________________________________
 JAKUB MADEJ
                                                 CIVIL ACTION No. 3:20-cv-00133-JCH
        Plaintiff,

 v.

 YALE UNIVERSITY, MARVIN CHUN,
 MARK SCHENKER, PETER SALOVEY,
 JESSIE ROYCE HILL             FEBRUARY 23, 2020

       Defendants.
 __________________________________


                EMERGENCY MOTION FOR PRELIMINARY INJUNCTION


       Plaintiff Jakub Madej respectfully moves for a preliminary injunction against the

defendants Yale University, Marvin Chun, Mark Schenker, Peter Salovey and Jessie Royce Hill,

pursuant to FRCP Rule 65. To demonstrate the grounds for the injunction sought, Plaintiff attaches

his affidavit, supporting affidavits and declarations, a memorandum of law, a proposed order to

show cause, a proposed injunction order, and numbered exhibits with a table of contents. Plaintiff

respectfully asks this Court to consider the motion in an expeditious manner, pursuant to Local

Rule 7(a)(6).

       Plaintiff was a senior at Yale College and has been involuntarily withdrawn from the

University. Plaintiff was denied any reasonable ability to appeal despite his repeated attempts to

locate any policies and procedures Yale College has established regarding such dismissals.

Defendants knew at all times that Plaintiff is not a U.S. citizen and that, per immigration law, he

must leave the United States within 15 days but they stalled for time, knowingly or negligently
          Case 3:20-cv-00133-JCH Document 19 Filed 02/23/20 Page 2 of 3



depriving Plaintiff of any chance to take any material action in his case. Plaintiff brought a suit

before this Court January 30, 2020.

       Preliminary injunction is appropriate because Plaintiff is otherwise likely to suffer

irreparable harm. Plaintiff’s ability to continue this action depends on whether he can be physically

present in the United States. While litigation can reasonably last for years, Plaintiff is permitted to

stay under his immigration status for six months and cannot engage in any paid employment, open

a business or any businesslike operation to make a living. Plaintiff received full financial aid from

Yale and does not receive external financial help. Absent the injunction, he will not be able to

support himself.

       Preliminary injunction is appropriate because Plaintiff is likely to succeed on the merits.

Plaintiff’s action does not contest any academic judgment, which courts ordinarily defer to

educational institutions, but alleges a yearlong pattern of Defendants’ ill-advised conduct and

negligent actions which ultimately prevented Plaintiff from obtaining any reasonable judgment of

his academic standing and other factors material in determining whether to dismiss a student or

not, a process which has immense consequences for the student but only incidental to the deciding

committee. (Plaintiff does not ask this Court to have his academic performance reconsidered or

adjudicated, and it is impertinent to this action).

       The balance of hardships tips in Plaintiff’s favor because Plaintiff’s capacity to continue

this litigation depends on this injunction being granted while Defendants are unlikely to suffer any

damage in case the injunction is granted. The injunction sought is also in public interest as Plaintiff

is a pro se filer who suffered significant harm but pursues his case as prescribed by the law and

relevant rules of professional conduct. Defendants’ conduct is not idiosyncratic and more students

may find themselves in Plaintiff’s shoes. Plaintiff believes many students have already suffered



                                                                                                     2
          Case 3:20-cv-00133-JCH Document 19 Filed 02/23/20 Page 3 of 3



this pattern of negligence, ignorance, and indifference but only Defendants have information to

determine the final answer.

       Plaintiff requests the Court waives the injunction bond required by FRCP 65(c) because

defendants are unlikely to suffer any damages if this Court grants the motion but later determines

that defendants were wrongfully enjoined. Plaintiff develops this argument in the attached

memorandum. In the alternative, Plaintiff has contacted an injunction bond provider and will post

security as directed by this Court.

       Plaintiff Jakub Madej respectfully requests this Court to consider this motion by February

29, if practicable. Plaintiff is willing to have this motion decided on the papers; accordingly,

Plaintiff does not request an oral argument pursuant to Local Rule 7(a). Should a hearing take

place, Plaintiff has contacted Patrick M. Noonan, Defendants’ Counsel, to stipulate a proposed

hearing date. The parties are available for a hearing February 28, March 2 (in the afternoon), March

3 and 4, if such time is convenient for the Court.

       In the interest of time, Plaintiff does not seek expedited discovery at this time. Plaintiff will

nonetheless deliver a request to produce documents to Defendants’ counsel, and may decide to file

an appropriate motion at a later date, if necessary.

       Plaintiff has delivered a courtesy copy of all relevant filings to the Clerk’s Office in this

Court at 141 Church St, New Haven.

                                                               Respectfully submitted,

                                                               /s/ Jakub Madej

                                                               Plaintiff
                                                               535 Fifth Avenue, 16th Floor
                                                               New York, NY 10017
                                                               Email: j.madej@lawsheet.com
                                                               Telephone: (646) 776-0066
                                                               Fax: (203) 902-0070

                                                                                                      3
